Interim Decision #1296

Mex.12.1$ o

GHAZAL.

In DEPORTATION Proceedings
A-10542984
Decided by Board August 1,1988

An alien admitted to the United States upon presentation of a nonquota immigrant visa procured by fraud is statutorily eligible for adjustment of status
under section 245, Immigration and Nationality Act, as amended.
CILABOE :
Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1) ]—Excludable
at time of entry under section 212( a) (20), immigrant, no visa.

This case comes forward on appeal from an order entered by the
special inquiry officer on June 3, 1963, denying the respondent's application requesting that his iromigrant status be adjusted to that of a
permanent resident as provided in. section 245 of the Immigration and
Nationality Act and directing that he be deported from the United
States to Syria on the charge contained in the order to show cause.

The respondent, a 43-year-old married male, native and citizen of
Syria, first entered the United States at El Paso, Texas on November
29, 1955, at which time he had in his possession and presented for
inspection nonquota immigrant visa issued in the name of Aldo Lutfi
at the American Consulate in Juarez, Mexico. The aforementioned
nonquota visa was issued to the respondent on the basis of his claimed
birth in Brazil, South America. The respondent last entered the
United States at Miami, Florida on February 22, 1958, at which time
he had in his possession a reentry permit issued in the name of Aldo
Lutfi on March 16, 1956. The record clearly reflects he is a native and
citizen of Syria and his true and correct name is Abdul Wahab Ghazal.
Deportation proceedings were instituted against the respondent on
June 9, 1960. Upon conclusion of the hearing held in deportation
proceedings, the special inquiry officer on July 19, 1960 entered an
order directing that the respondent be deported from the United States
in the manner provided by law on. the charge set forth in the order
to show cause. During the deportation hearing held at Miami,
344

Interim Decision #1296
Florida, in July 1960, the respondent designated Brazil as the country
to which he wanted to be deported. A further recital of the remaining facts in this case is not deemed necessary inasmuch as they have
been fully and adequately discussed by the special inquiry officer in
his decisions of July 19, 1960 and June 3, 1963.
The only question for us to resolve in this proceeding is whether the
respondent is eligible to have his immigration status adjusted under

section 245 of the Immigration and Nationality Act. The special inquiry officer has concluded that he is ineligible to be accorded permanent resident status under section 245 of the Act and his reasons
therefor are set forth in detail in his decision of June 3, 1963. There
is no legal basis for the special inquiry officer's conclusion that the
respondent is ineligible to be accorded permanent resident status under
section 245 of the Immigration and _Nationality Act. Section 245 of
the Immigration and Nationality Act as amended provides that "the

status of an alien, other than an alien crewman, who was inspected
and admitted or paroled into the United States may be adjusted by

the Attorney General, in his discretion and under such regulations as
he may prescribe, to that of an alien lawfully admitted for permanent
residence if * "."
The facts in this ease are readily distinguishable from those in
Matter of Da Silva, Int. Dec. No. 1268, decided by this Board on
February 21, 1963. In the cited case the alien, had been lawfully
admitted 'to the United States for permanent residence and he thereafter became deportable because of convictions of crimes involving
moral turpitude after entry. In matter of Da Silva, supra, we held
that an alien lawfully admitted for permanent residence, who subsequently became deportable' ecause of convictions of crimes involving

moral turpitude, is statutorily ineligible for adjustment of status
under section 245 of the Immigration and Nationality Act, as amended.
In the instant case the nonquota visa presented by the respondent at
the time of his initial admission to the United States was procured
by fraud. It was issued in a name other than his own and upon his
falsely claiming that he was born in Brazil. Hence, the respondent
was never lawfully admitted to the United States for permanent residence because the visa with which he effected entry was procured by
fraud and lie was not entitled to the nonquota status specified in his
immigrant visa. As previously noted, section 245 of the Act as
amended provides that the status of any alien, other than an alien crewman, who was inspected and admitted 'into the United States may be
adjusted by the Attorney General, * * *. The respondent in the
instant proceeding was inspected and admitted into the United States
in November 1955 and at the time of his last admission on February
22, 1958. Hence, we conclude he is statutorily eligible to have his
345

Interim Decision #1296
immigrant status adjusted under section 245 of the Immigration and
Nationality Act.
Upon full consideration of all the evidence of record and counsel's
representations in oral argument, we have concluded to remand the
case to the special inquiry officer in order that he may reconsider
or consider anew the respondent's application for adjustment of status
under section 245 of the Act, Accordingly we will so order.
ORDER: It is ordered that the appeal be sustained.
it is further ordered that the case be remanded to the special inquiry officer for further proceedings in accordance with the provisions
of the foregoing opinion.

346

